Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim based upon the fact that the Bauer Motor Cab Company made application on the 29th day of November, 1926, for the issuance' of five hundred licenses for its taxi cabs and motor vehicles and that the said Bauer Cab Company paid to the Secretary of State of Illinois the sum of $4,000.00 for such licenses, which were subsequently issued to the said Bauer Cab Company by the said Secretary of State. It further appears that said license plates and numbers so issued by the Secretary of State were not received by the Bauer Cab Company until the 18th day of December, 1926; that said Bauer Cab Company went into the hands of a receiver and that claimant was appointed receiver and that said license plates were not installed, or were not even displayed on any of the said cabs or motor vehicles, but that all of said license plates remained in the stock rooms of the Bauer Cab Company in the original - package until the time this claimant took possession of such assets with the exception of seven plates; that claimant has returned and delivered to the Secretary of State all of the said licenses, or license plates so issued to the Bauer Cab Company with the exception of the said seven plates. It is further alleged that the license plates and numbers so returned to the Secretary of State were afterwards issued by said Secretary of State on the taxi cabs and other motor vehicles and the said Secretary of State has received the fees as prescribed by law. The Secretary of State in a letter to the Attorney General makes the following statement relative to the license plates in question, “This claim has been carefully checked and it is found that the statements therein are true and that five hundred (500) licenses for 1927 -were issued to the Bauer Cab Company numbered from 296,100 to 296,599. You will note there is an error in their declaration in stating plates were numbered from 296,100 to 296,499. The fee paid this office for these 500 licenses was $4,000.00 and it is recommended that the claim be allowed.” . In view of the above and in view of the fact that the Bauer Cab Company or the receiver for said company received no benefit from the licenses or plates and that the plates were returned in proper time so that the Secretary of State could re-issue them together with the licenses for other cabs and collect the fees which the State of Illinois now has and enjoys, it appears to the court that the fees in question should be returned. Therefore it is recommended that the claimant be awarded the sum of $4,000.00.